
	
		I
		112th CONGRESS
		1st Session
		H. R. 1960
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Wittman (for
			 himself and Mr. Dingell) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend the authorization of appropriations for
		  allocation to carry out approved wetlands conservation projects under the North
		  American Wetlands Conservation Act through fiscal year 2017.
	
	
		1.Short titleThis Act may be cited as the
			 North American Wetlands Conservation
			 Extension Act of 2011.
		2.Authorization of
			 appropriationsSection 7(c)
			 of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended
			 by striking 2012 and inserting 2017.
		
